             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00292-MR-WCM


SARA E. WILLIS,                       )
                                      )
                          Plaintiff,  )
                                      )
              vs.                     )
                                      )
CLEVELAND COUNTY, NORTH               )
CAROLINA, sub nom. CLEVELAND          )
COUNTY PUBLIC HEALTH                  )
DEPARTMENT/ANIMAL CONTROL             )
SERVICES DIVISION; BRIAN EPLEY, )
in his official capacity as the       )      MEMORANDUM AND
Manager of Cleveland County;          )      DECISION OF ORDER
DOROTHEA WYANT, individually          )
and in her official capacity as       )
"Health Director" of the Cleveland    )
County Health Department; SAM         )
LOCKRIDGE, individually and in        )
his official capacity as the former   )
Cleveland County General Services     )
Director and Supervisor of the        )
Cleveland County Animal Control       )
Division,                             )
                                      )
                          Defendants. )
_______________________________ )

     THIS MATTER is before the Court on the County Defendants’ Motion

for Summary Judgment. [Doc. 45].




    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 1 of 56
I.    BACKGROUND

      On October 17, 2018, Sara E. Willis (the “Plaintiff”) filed a Complaint

against Cleveland County (the “County”), Brian Epley (“Epley”), Dorothea

Wyant (“Wyant”), and Sam Lockridge (“Lockridge”), asserting several claims

for violations of her civil rights. [Doc. 1 at 21-54]. Specifically, the Plaintiff

asserts claims for violations of 42 U.S.C. § 2000e et seq. ("Title VII"); 29

U.S.C. § 206 ("Equal Pay Act"); 42 U.S.C. §§ 1983 and 1985 ("Section 1983"

and "Section 1985"); N.C. Gen. Stat. § 95-25.1 et seq. (the "North Carolina

Wage and Hour Act"); common law claims for negligent hiring, training,

supervision, and retention, negligent and intentional infliction of emotional

distress, wrongful discharge in violation of public policy, loss of consortium;

claims for punitive damages; and a request for declaratory relief. [Id.]. The

Plaintiff’s husband, Brian Willis, also asserted claims.          [Id.].   Mr. Willis,

however, voluntarily dismissed his claims without prejudice in August 2019

and is therefore no longer a party to this case. [Doc. 26].

      On January 7, 2019, the County Defendants filed their Answer,

asserting several affirmative defenses. [Doc. 15].1 On January 28, 2020,

the County Defendants moved for summary judgment on the Plaintiff’s


1 On January 28, 2020, the County Defendants requested leave to amend their Answer
to add another affirmative defense. [Doc. 43]. The Court granted that motion [Doc. 59]
and the County Defendants filed a “First Amended Answer” on March 3, 2020. [Doc. 65].
                                          2

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 2 of 56
claims. [Doc. 45]. The Plaintiff responded to the County Defendants’ motion

on February 27, 2020 [Doc. 61].2 The County Defendants have replied.

[Doc. 63].3

II.    STANDARD OF REVIEW

       Summary judgment is proper “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c). “As the Supreme Court has observed,

‘this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine

issue of material fact.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 519 (4th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986)).



2  The Plaintiff originally filed a responsive brief that was not formatted in compliance with
the Court’s rules, [Doc. 51], along with a motion requesting additional pages to respond
to the County Defendants’ Motion for Summary Judgment. [Doc. 52]. The Court denied
that motion and ordered the Plaintiff to file a brief that complied with the Court’s page limit
and formatting rules. [Doc. 58]. The Plaintiff responded by filing a new brief that still did
not comply with the Court’s page limit and formatting rules. [Doc. 61]. The Court then
entered a Show Cause Order against the Plaintiff. [Doc. 62]. The Plaintiff responded by
filing a brief that complied with the Court’s rules. [Doc. 67-1]. The Court treats that brief
as the Plaintiff’s response to the County Defendants’ Motion for Summary Judgment.

3Defendant Lockridge remains a party to this action but does not join the County
Defendants’ Motion for Summary Judgment and has not filed a separate one.
                                              3

      Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 3 of 56
        A genuine issue of fact exists if a reasonable jury considering the

evidence could return a verdict for the nonmoving party. Shaw v. Stroud, 13

F.3d 791, 798 (4th Cir. 1994). “Regardless of whether he may ultimately be

responsible for proof and persuasion, the party seeking summary judgment

bears an initial burden of demonstrating the absence of a genuine issue of

material fact.” Bouchat, 346 F.3d at 522. If this showing is made, the burden

then shifts to the non-moving party who must convince the Court that a triable

issue does exist. Id.

        In considering the facts on a motion for summary judgment, the Court

will view the pleadings and material presented in the light most favorable to

the nonmoving party. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 587–88 (1986).

III.    FACTUAL BACKGROUND4

        During the period relevant to this Complaint, Defendant Epley served

as the Manager of Cleveland County, Defendant Wyant served as the Health

Director of the Cleveland County Health Department, and Defendant

Lockridge was employed as the Cleveland County General Services Director




4 “At the summary judgment stage, facts must be viewed in the light most favorable to the
nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007). This summary of facts is
presented for the analysis of the County Defendants’ motion for summary judgment, so
the facts are viewed in the light most favorable to the Plaintiff.
                                           4

       Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 4 of 56
and Supervisor of the Cleveland County Control Services Department. [Doc.

61-27: Deposition of Plaintiff Sara Willis (“Pl. First Dep.”) at 37, 143-45, 220].

Defendant Lockridge reported to Defendant Wyant, who reported to

Defendant Epley, who reported to the Cleveland County Commissioners.

[Doc. 65: Def.’s Am. Answer at 10].

        Defendant Lockridge worked for Cleveland County from 1990 to 2017.

[Doc. 61-5: Deposition of Defendant Lockridge (“Lockridge Dep.”) at 185].

He started as a recycling coordinator in the Solid Waste Department in 1990.

[Id. at 32-35; Doc. 61-6]. In 1994, the Cleveland County Health Director

issued a “final written warning” to Defendant Lockridge after he failed to

follow a direct order prohibiting him from contacting a female subordinate

who had asked to be transferred from under his supervision. [Doc. 61-23].

        In 1995, Defendant Lockridge was promoted to supervise the

Cleveland County Animal Control Department and the Cleveland County

Solid Waste Department. [Doc. 61-5: Lockridge Dep. at 38-44]. In those

positions, Defendant Lockridge had the power to hire employees. [Id. at 164-

65].

        On May 1, 2016, Defendant Lockridge hired the Plaintiff to work at the

Cleveland County Animal Control Division’s animal shelter as a “Labor Crew

Leader – Euthanasia Tech.” [Doc. 61-27: Pl. First Dep. at 26, 149]. The


                                        5

       Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 5 of 56
Plaintiff ‘s husband was also employed by Cleveland County and supervised

by Defendant Lockridge during that time. [Doc. 61-28: Second Deposition of

Plaintiff Sara Willis (“Pl. Second Dep.”) at 81, 225]. Shortly after the Plaintiff

was hired, Defendant Lockridge slapped her on the buttocks while the two

were leaving a meeting in his office. [Doc. 61-27: Pl. First Dep. at 91, 105-

06; Doc. 61-28: Pl. Second Dep. at 219;]. The Plaintiff turned around, saw

Defendant Lockridge smiling at her, and walked out of his office. [Doc. 61-

27: Pl. First Dep. at 123; Doc. 61-20 at 2].

      A few months later, in December 2016, Defendant Lockridge called the

Plaintiff to his office to discuss her applying for a promotion to “community

cat diversion coordinator.” [Doc. 61-27: Pl. First Dep. at 124-25]. While the

promotion would have entailed a pay raise for the Plaintiff, she first would

have taken a slight pay cut because she would have to pay taxes on the

county vehicle that she would receive. [Id. at 195-96]. During the meeting

to discuss the promotion, Defendant Lockridge told the Plaintiff that he

wanted her to take the position and promised to give her the position if she

applied. [Id. at 124-25, 192-93]. The Plaintiff filled out the application for the

position during that meeting. [Id. at 124-25]. After the paperwork was done,

Defendant Lockridge reached over to the Plaintiff and touched her inner thigh

with his hand. [Id.]. The Plaintiff immediately moved away from Defendant


                                        6

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 6 of 56
Lockridge and left his office. [Id.]. The Plaintiff never received the promotion

to the community cat diversion coordinator position or an explanation for why

she did not get the promotion. [Id. at 192].

      During the course of the Plaintiff’s employment, Defendant Lockridge

tried to kiss the Plaintiff on the face or mouth approximately 20 times. [Id. at

90, 122]. The Plaintiff always avoided Defendant Lockridge’s kisses by

turning her head. [Id. at 122]. Defendant Lockridge also hugged the Plaintiff,

touched the Plaintiff inappropriately, and made inappropriate remarks to the

Plaintiff on several occasions. [Id. at 88; Doc. 61-4: Affidavit of Zac Lovelace

(“Lovelace Aff.”) at ¶ 8]. The Plaintiff abruptly left several meetings after

Defendant Lockridge made inappropriate comments to her. [Id.].

      Zac Lovelace (“Lovelace”) worked as an enforcement officer in the

Animal Control Department from 2011 to 2017. [Doc. 61-4: Lovelace Aff. at

¶ 2]. Lovelace was one of the Plaintiff’s supervisors and was supervised by

Defendant Lockridge. [Id. at ¶¶ 3-5]. Lovelace states that he “personally

observed Mr. Lockridge act inappropriately towards Mrs. Willis through his

words and his conduct.” [Id. at ¶ 7]. Specifically, Lovelace remembers “three

or four occasions when Sam Lockridge made inappropriate remarks to Mrs.

Willis of a personal nature regarding her sex (female); he would hug her, kiss

her on the cheek, rub her backside as he let his hand fall down the small of


                                       7

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 7 of 56
her back onto her rear-end.” [Id. at ¶¶ 8, 10]. Lovelace states that the

Plaintiff would “attempt to avoid such physical contact by moving away from

Sam Lockridge or turning her head to the side when he went to kiss her.”

[Id.].

          Other employees witnessed Defendant Lockridge engaging in similar

conduct. Patti Bracken (“Bracken”) worked as a rescue coordinator at the

Animal Control Department and under Defendant Lockridge’s supervision

from 2015 to 2017. [Doc. 61-1: Deposition of Patti Bracken (“Bracken Dep.”)

at ¶ 5]. In 2016, Bracken states that Defendant Lockridge stroked her arm

when she showed him a piece of paper during a meeting in his office. [Id. at

¶ 24]. Bracken states that Defendant Lockridge “must have noticed my

repulsion and asked if that was ‘OK,’ and [she] immediately said, ‘No it’s not,’

and sat back down.” [Id.]. Bracken states that the way he touched her was

“highly inappropriate” and that she “immediately made it clear to him (by my

reaction and my words) that as a subordinate female employee, such

behavior was not acceptable.” [Id.]. Bracken further states that after she

“rebuffed his physical attentions,” Defendant Lockridge “immediately began

to ‘grill’” her about her work, berated her “to the point of tears” and told her

to “just get over” her mother’s death. [Id. at ¶ 25]. Bracken states that “it is




                                        8

         Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 8 of 56
clear that Sam Lockridge’s berating me . . . was the direct result of my having

rebuffed his personal attentions and physical contact.” [Id.].

       Bracken further states that “many times at employee lunches, Sam

Lockridge would come up behind younger female employees and begin to

rub their backs” and that she “observed the negative reactions on the faces

of these women.” [Id. at ¶ 33]. Bracken also states that Defendant Lockridge

could be seen “kissing, hugging, and expressing ‘over the top’ affection to

many women in the County[,]” including “at public functions, office

gatherings, County Commissioners meetings, and health fairs.”                         [Id.].

Specifically, Bracken recalls attending a public event with Marguerite

Mebane, the President of the Humane Society of Cleveland County. [Id. at

¶ 28]. At the event, Defendant Lockridge was “was very attentive” towards

Mebane and “made physical contact with [Mebane], rubbing her hand.” [Id.].

Mebane “pulled away and was visibly uncomfortable.” [Id.].5

       Lovelace also saw Defendant Lockridge engaging in inappropriate

behavior with other women beyond the Plaintiff. Lovelace states that “just


5 Bracken states that Defendant Lockridge previously had “come on to [Mebane] very
strong” and that Mebane said she told Defendant Wyant about Defendant Lockridge’s
advances because they made her uncomfortable. [Id.]. Bracken’s statement, however,
is hearsay. “[H]earsay evidence, which is inadmissible at trial, cannot be considered on
a motion for summary judgment.” Md. Highways Contractors Ass'n, Inc. v. Maryland, 933
F.2d 1246, 1251-52 (4th Cir. 1991). Because the Plaintiff offers no basis for the
admissibility of Bracken’s statement, the Court will not consider it for the purposes of the
County Defendants’ Motion for Summary Judgment.
                                             9

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 9 of 56
about every woman who worked with Mr. Lockridge appeared to have had

some type of interaction in the nature of inappropriate comments, physical

contact,” or other inappropriate behavior. [Doc. 61-4: Lovelace Aff. at ¶ 9].

Lovelace states that while he only worked with Defendant Lockridge since

2011, he “had the impression” that Defendant Lockridge engaged in

inappropriate sexual behavior with “just about every woman that worked

closely with” him “going back to the 1990’s.” [Id.]. Lovelace states that

Defendant “Lockridge had done the same thing with countless women, and

basically with everybody that had been in the position that [the Plaintiff] held”

since that position was created in 2013. [Id. at ¶ 15].

      Rebecca Sitzes (“Sitzes”) worked for the Cleveland County Animal

Control Department in 2017 and also saw Defendant Lockridge engaging in

inappropriate behavior with females. [Doc. 61-25: Deposition of Rebecca

Sitzes (“Sitzes Dep.”) at 17-18]. Sitzes states that Defendant Lockridge was

“one of those people that is constantly trying to touch you, like put his hand

on your arm.” [Id. at 41]. Sitzes states that Defendant Lockridge’s touches

were “not welcome” and that while she “never directly spoke out against it,”

she “definitely didn’t encourage it.”    [Id. at 45]. Sitzes also states that

Defendant Lockridge would call employees pet names like “honey,” “baby




                                        10

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 10 of 56
girl,” “dear,” and “sweetie.” [Id.]. Sitzes states that Defendant Lockridge only

acted that way with female employees. [Id. at 43].

      Jacqueline Harrison (“Harrison”), a local resident who “keeps an eye

on the personnel and practices employed at the Cleveland County Animal

Shelter[,]” states that she observed Defendant Lockridge engaging in similar

conduct. [Doc. 61-3: Affidavit of Jacqueline Harrison (“Harrison Aff.”) at ¶ 3].

Harrison states that she has “observed many inappropriate personal

interactions between Lockridge and females in Cleveland County,”

particularly “greeting female subordinates, colleagues, and other women

with a hug and kiss around the Cleveland County Animal Shelter or shelter

sponsored events, and at County Commissioners Meetings.” [Id. at ¶¶ 8;

10]. She further states that she has seen “many, many women, turning away

from his embrace or turning their heads to deflect his kisses, rolling their

eyes, looking the other way to avoid his gaze, or turning and walking away,

obviously to avoid encountering Sam Lockridge altogether.” [Id.].

      While many people claim that they were aware of Defendant

Lockridge’s behavior, none of them reported it. Bracken states that “the

women in the office all talked about Sam Lockridge’s inappropriate behavior,

but no one would complain” about his behavior because they “were afraid to

report it.” [Doc. 61-1: Bracken Aff. at ¶ 34]. Bracken further states that


                                      11

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 11 of 56
employees feared Defendant Lockridge because he was close to Defendant

Wyant and other County officials and “would wield his substantial power to

punish anyone who spoke out against him.” [Id at ¶ 33]. Lovelace also states

that it was “general knowledge” within the Animal Control Department that

Defendant Lockridge was “untouchable” because he “had close personal ties

or strong connections with people in high places in the Cleveland County

government,” and had a “close personal relationship outside of the

workplace” with Defendant Wyant. [Doc. 61-4: Lovelace Aff. at ¶ 11].

      At the end of May 2017, the Plaintiff reported Defendant Lockridge’s

sexual harassment for the first time to Lovelace. [Id. at ¶ 15]. Lovelace

states that he told the Plaintiff he had observed Defendant Lockridge’s

inappropriate behavior and that “other female employees had all dealt with

the same types of behavior from Sam Lockridge.” [Id.]. When the Plaintiff

told Lovelace that she intended to report Defendant Lockridge’s behavior, he

responded that “filing a complaint of sexual harassment against Sam

Lockridge was probably not going to work in Cleveland County” and that if

she was filing a complaint she should “make sure she had another job.” [Id.

at ¶ 16]. Lovelace told the Plaintiff that she “needed some kind of hard proof

before reporting Sam Lockridge and suggested that she could record Sam

Lockridge making his usual improper comments.” [Id.]. Lovelace states that


                                     12

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 12 of 56
even though he was the Plaintiff’s supervisor, he never reported the Plaintiff’s

complaints about Defendant Lockridge because he “knew how that would

have gone: I would have called HR and tried to set up a meeting, and when

I walked in, Sam Lockridge would have been in there, and my job would have

been in trouble, instead of Sam Lockridge” and he “was trying to watch out

for [his] own position at that point.” [Id. at ¶ 17].

      On May 30, 2017, the Plaintiff went to Defendant Lockridge’s office to

submit her letter of resignation. [Doc. 61-28: Pl. Second Dep. at 121]. The

Plaintiff secretly recorded that meeting in order to get proof of Defendant

Lockridge’s sexual harassment. [Doc. 61-20]. Almost immediately, the

recording captures Defendant Lockridge telling the Plaintiff to “give me a

kiss” and “give me a hug.” [Id. at 3-5]. Defendant Lockridge also tried to kiss

the Plaintiff during the meeting. [Doc. 61-27: Pl. First. Dep. at 120-21]. When

Defendant Lockridge tried to kiss her, the Plaintiff turned her head and left.

[Doc. 61-20 at 12].

      Shortly after that meeting, Defendant Lockridge told Lovelace and

Sitzes that he would fire the Plaintiff’s husband if she did not “behave” or

keep her “mouth shut.” [Doc. 61-4: Lovelace Aff. at 8; Doc. 61-25: Sitzes

Dep. at 91]. Lovelace and Sitzes both relayed those threats to the Plaintiff.

[Doc. 61-4: Lovelace Aff. at ¶ 20; Doc. 61-16 at 3; Doc. 61-27: Pl. First Dep.


                                        13

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 13 of 56
at 128-29; Doc. 61-28: Pl. Second Dep. at 224]. The Plaintiff’s exit interview

with the Cleveland County Human Resources Department had been

scheduled for June 14, 2017. [Doc. 61-27: Pl. First Dep. at 140-141]. After

she heard about Defendant Lockridge’s threats towards her husband, the

Plaintiff asked to have her exit interview with the Cleveland County Human

Resources Department moved up. [Doc. 61-28: Pl. Second Dep. at 227;

Doc. 61-13: Deposition of Alison Mauney (“Mauney Dep.”) at 29]. The

Human Resources Department granted her request and rescheduled her exit

interview. [Id.].

        During her exit interview on June 1, 2017, the Plaintiff reported

Defendant Lockridge’s harassment for the first time to Allison Mauney

(“Mauney”), the Cleveland County Director of Human Resources, and

Stephanie Freeland, a Human Resources Department Assistant. [Doc. 61-

2: Affidavit of Stephanie Freeland (“Freeland Aff.”) at 2; Doc. 61-13: Mauney

Dep. at 72-73; Doc. 61-20; Doc. 61-27: Pl. First Dep. at 149]. The Plaintiff

also played the recording of her meeting with Defendant Lockridge for

Mauney. [Id.]. After hearing the Plaintiff’s complaints, Mauney told the

Plaintiff to take sick days until the County completed its investigation into her

allegations against Defendant Lockridge. [Doc. 61-2: Freeland Aff. at 144-

45].


                                       14

       Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 14 of 56
      On June 5, 2017, a meeting was held between Defendant Lockridge,

Defendant Wyant, Mauney, and the Cleveland County Attorney. [Doc. 61-

19: Deposition of Dorothea Wyant (“Wyant Dep.”) at 225; Doc. 61-13:

Mauney Dep. at 291-92; Doc. 61-10].         During that meeting, Defendant

Lockridge was formally placed on administrative leave and told that an

investigation was underway regarding sexual harassment complaints

against him. [Id.].

      The next day, Defendant Lockridge called Defendant Wyant to ask if

he could retain his benefits by retiring early. [Doc. 61-5: Lockridge Dep. at

298; Doc. 61-13: Mauney Dep. at 267-68]. Mauney responded that it was

possible if Defendant Lockridge sent her a letter of resignation by the end of

the day. [Doc. 61-13: Mauney Dep. at 267-68]. On June 7, 2017, Defendant

Lockridge submitted his letter of resignation stating that he intended to retire

on June 30, 2017. [Doc. 61-9].

      Despite Defendant Lockridge’s stated intent to retire, the County’s

investigation continued and determined that Defendant Lockridge needed to

be terminated.    [Doc. 61-19: Wyant Dep. at 267].        On June 14, 2017,

Defendant Lockridge received a letter stating that a “pre-dismissal

conference” would be held on June 16, 2017 because he engaged in

“unacceptable personal conduct” including “unlawful workplace harassment


                                      15

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 15 of 56
that created a hostile work environment.” [Id.; Doc. 61-11]. On June 15,

2017, Defendant Lockridge submitted a second letter of resignation stating

that he was retiring immediately instead of on June 30, 2017. [Doc. 61-12].

The County accepted Defendant Lockridge’s retirement and allowed him to

keep his retirement benefits. [Doc. 61-19: Wyant Dep. at 271; Doc. 61-13:

Mauney Dep. at 298; Doc. 61-18].

       The Plaintiff ended her employment with Cleveland County on June

15, 2017. [Doc. 61-27: Pl. First Dep. at 26, 31, 173-74].

IV.    DISCUSSION6

       A.     Title VII Claims

              1.     Title VII Claims against Defendants Epley and Wyant

       The Plaintiff brings Title VII claims against Defendant Epley and

Defendant Wyant their official capacities and Defendant Wyant in her

individual capacity. [Doc. 1].

       Lawsuits against government employees in their official capacities are

“only another way of pleading an action against an entity of which an officer

is an agent.” Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). “Thus, in


6The Plaintiff’s Complaint is not a model of clarity. For several claims, the Plaintiff makes
allegations against the “Defendants (specifically including the Defendant Cleveland
County)” but then requests relief only in the form of “a judgment against Cleveland
County[.]” [Doc. 1 at ¶ 132 (NCWHA claim); ¶ 140 (negligent hiring, training, supervision,
and retention claim); ¶ 170 (punitive damages claim)]. For the sake of thoroughness, the
Court will analyze those claims as if they are brought against all of the County Defendants.
                                             16

      Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 16 of 56
official-capacity suits, the ‘real party in interest’ is not the named official, but

the entity that employs him; and the damages sought to be recovered will

not come from the pockets of the named official, but rather from the treasury

of the entity that employs him.” Johnson v. North Carolina, 905 F. Supp. 2d

712, 721 (W.D.N.C. 2012).         As such, Title VII claims brought against

employees in their official capacities are redundant and subject to dismissal

when such claims are based on the same conduct and brought in the same

suit as Title VII claims against the employer. Id.; Sheaffer v. County of

Chatham, 337 F. Supp. 2d 709, 721 (M.D.N.C. 2004); Haynes v. Williams,

88 F.3d 898, 899 (10th Cir. 1996). Because the Plaintiff makes Title VII

claims against the County, [Doc. 1], the claims against Defendants Epley

and Wyant will be dismissed as redundant. Accordingly, County Defendants’

Motion for Summary Judgment regarding the Plaintiff’s Title VII claims

against Defendants Wyant and Epley in their official capacities will be

granted.

      The Plaintiff also brings Title VII claims against Defendant Wyant in her

individual capacity. [Doc. 1]. Supervisors, however, “are not liable in their

individual capacities for Title VII violations.” Lissau v. S. Food Serv., Inc.,

159 F.3d 177, 181 (4th Cir. 1998). Instead, employers are solely liable for

Title VII violations. Id. As such, Defendant Wyant’s motion for summary


                                        17

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 17 of 56
judgment on the Plaintiff’s Title VII claims against her in her individual

capacity will be granted.

            2.    Title VII Claims against the County

      With the dismissal of the Plaintiff’s Title VII claims against Defendants

Wyant and Epley, the Court turns to address the County Defendants’ Motion

for Summary Judgment on the Plaintiff’s claims against the County for hostile

work environment, unlawful retaliation, and intentional acts of direct

discrimination/disparate treatment.    [Doc. 1 at 21-33].    Although claims

based on hostile work environment, unlawful retaliation, and disparate

treatment “are all claims of gender discrimination, they are distinct causes of

action governed by different analytical standards.” Desouza v. Office of

Children & Family Servs., No. 18CV2463PKCSMG, 2019 WL 2477796, at *4

(E.D.N.Y. 2019). “The differing analytical standards governing each theory

of gender discrimination mean that allegations sufficient to establish one

claim, e.g., disparate treatment, do not necessarily support an action based

on another claim, e.g., hostile work environment.” Id.

                  a.    Hostile Work Environment

      Title VII makes it unlawful for an employer “to discriminate against any

individual with respect to [her] compensation, terms, conditions, or privileges

of employment, because of such individual's . . . sex.” 42 U.S.C. § 2000e–


                                      18

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 18 of 56
2(a)(1). Because “an employee's work environment is a term or condition of

employment, Title VII creates a hostile working environment cause of action.”

EEOC v. R&R Ventures, 244 F.3d 334, 338 (4th Cir. 2001). To establish a

hostile work environment based on sexual harassment, a plaintiff-employee

must prove that (1) the conduct was unwelcome; (2) it was based on the

plaintiff's sex; (3) it was sufficiently severe or pervasive to alter the plaintiff's

conditions of employment and to create an abusive work environment; and

(4) it was imputable on some factual basis to the employer.               Spicer v.

Commonwealth of Va., Dep't of Corr., 66 F.3d 705, 709–10 (4th Cir. 1995)

(en banc) (citing Harris v. Forklift Sys., Inc., 510 U.S. 17 (1993)). If the

plaintiff brings a hostile work environment claim against her employer based

on her supervisor’s actions, “the employer is subject to vicarious liability

where the harassment culminated in a tangible employment action.”

Crockett v. Mission Hosp., Inc., 717 F.3d 348, 354 (4th Cir. 2013) (citing

Whitten v. Fred's, Inc., 601 F.3d 231, 243 (4th Cir. 2010)). “A tangible

employment action constitutes a significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in

benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).




                                         19

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 19 of 56
      If “no tangible employment action [was] taken, a defending employer

may raise [the Faragher-Ellerth] affirmative defense to liability or damages,

subject to proof by a preponderance of the evidence.” Faragher v. City of

Boca Raton, 524 U.S. 775, 807 (1998). The Faragher-Ellerth affirmative

defense shields an employer from liability if it can prove by a preponderance

of the evidence (1) that the employer “exercised reasonable care to prevent

and correct promptly any sexually harassing behavior” and (2) “the plaintiff

employee unreasonably failed to take advantage of any preventive or

corrective opportunities provided by the employer or to avoid harm

otherwise.” Ellerth, 524 U.S. at 765. If an adverse employment action was

taken, however, the employer cannot assert the Faragher-Ellerth defense.

Collins v. Chem. Coatings, Inc., No. 5:07CV116, 2010 WL 1404619, at *5

(W.D.N.C. Mar. 31, 2010).

      The Plaintiff asserts that Defendant Lockridge’s actions subjected her

to a hostile work environment. She further claims that the liability can be

imputed to the County as her employer because Defendant Lockridge took

a tangible employment action by failing to promote her to the “community cat

diversion coordinator” position. [Doc. 67-1 at 10].

      The County does not dispute that the Plaintiff was subject to

unwelcome conduct based on her sex that was sufficiently severe or


                                     20

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 20 of 56
pervasive to alter her conditions of employment and create an abusive work

environment. See Ray v. Int'l Paper Co., 909 F.3d 661, 667 (4th Cir. 2018);

Spicer, 66 F.3d at 709–10. Instead, the County argues that no tangible

employment action occurred here because tangible employment actions

typically include economic harm and the Plaintiff would have earned less

money if she had been promoted to the community cat diversion coordinator

position. [Doc. 46 at 7]. The County also disputes the Plaintiff’s claim that

she never received the promotion, asserting that the Plaintiff was eventually

assigned “additional duties as . . . ‘Adoption/Rescue Coordinator.’” [Doc. 63

at 3 n.1 (citing Doc. 61 at ¶ 8)]. The County alternatively argues that the

Plaintiff fails to demonstrate that any tangible employment action was “taken

for discriminatory reasons.” [Doc. 63 at 4 (citing Dulaney, 673 F.3d at 332)].

As such, the County argues that it cannot be held liable for Defendant

Lockridge’s conduct. [Doc. 46 at 6 (citing Crockett, 717 F. 3d at 354)].

     While the promotion may not have included an immediate increase in

pay, a tangible employment action “may not always involve economic harm.”

Reinhold v. Com. of Va., 151 F.3d 172, 175 (4th Cir. 1998). As such, even

if the Court were to adopt the County’s inference from the evidence, the

Plaintiff’s forecast is sufficient to show a tangible employment action

regardless of whether the promotion would have included a pay increase.


                                     21

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 21 of 56
Besides, it is undisputed that the promotion would have included the use of

a county vehicle and provided an opportunity for future advancement in pay.

[Doc. 61-27: Pl. First Dep. at 195-96].         The denial of those benefits

constitutes an economic harm to the extent that one is required to show a

tangible employment action.      There is no forecast of evidence that the

Plaintiff ever was promoted or ever received those benefits. [Id.]. Therefore,

viewing that forecast of evidence in the light most favorable to the Plaintiff, a

jury could conclude that the Plaintiff suffered a “tangible employment action.”

Ellerth, 524 U.S. at 761; Matvia v. Bald Head Island Mgmt., 259 F.3d 261,

271 (4th Cir. 2001).

      The Plaintiff also presents a forecast of evidence from which a jury

could reasonably conclude that the failure to promote her was due to

discriminatory reasons.      The Plaintiff consistently rebuffed Defendant

Lockridge’s inappropriate conduct by turning her head to avoid his attempts

to kiss her, leaving meetings after he made inappropriate comments, and

walking away after he touched her inappropriately. [Doc. 61-20 at 12, 122;

Doc. 61-4: Lovelace Aff. at 2-3].       In one notable instance, Defendant

Lockridge specifically asked the Plaintiff to apply for a position, helped her

fill out her application for that position, and promised that she would receive

that position before he made inappropriate sexual advances towards her.


                                       22

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 22 of 56
[Doc. 61-27: Pl. First Dep. at 124-25, 192-93]. After the Plaintiff rebuffed

those advances, however, she never received the position and never

received an explanation for her failure to receive the position. [Id.]. Another

employee at the Animal Control Department also states that Defendant

Lockridge treated her differently after she rebuffed his sexual advances.

[Doc. 61-1: Bracken Dep. at ¶ 5]. That forecast of evidence sufficiently

establishes a nexus between the tangible employment action (the failure to

promote the Plaintiff) and potential discriminatory reasons to survive a

motion for summary judgment.         Because the Plaintiff has presented a

forecast of evidence from which a jury could reasonably conclude that she

suffered a tangible employment action for discriminatory reasons, the County

cannot invoke the Faragher-Ellerth affirmative defense to liability.        See

Crockett, 717 F.3d at 358. As such, the County Defendants’ Motion for

Summary Judgment will be denied with respect to the Plaintiff’s Title VII claim

against the County for hostile work environment.

                  b.    Unlawful Retaliation

      Title VII makes it unlawful for an employer to retaliate against an

employee “because [the employee] has opposed any practice made an

unlawful practice by this subchapter,” or “because [the employee] has made

a charge, testified, assisted, or participated in any manner in an investigation,


                                       23

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 23 of 56
proceeding or hearing” under Title VII. 42 U.S.C. § 2000e-3(a). “In order to

establish a prima facie case of retaliatory termination, a plaintiff must prove:

(1) that she engaged in protected activity; (2) that the employer took adverse

employment action against her; and (3) a causal connection existed between

the protected activity and the adverse action.” McNairn v. Sullivan, 929 F.2d

974, 980 (4th Cir. 1991). An “adverse action” occurs when “a reasonable

employee would have found the challenged action materially adverse, which

in this context means it well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 68 (2006).

      The Plaintiff’s claims that she engaged in protected activities by

reporting Defendant Lockridge’s sexually hostile conduct, discriminatory

compensation decisions, refusal to promote her, and threats regarding her

husband’s employment. [Doc. 1 at ¶ 85]. The Plaintiff claims that she

suffered adverse employment action in the following ways: (1) the County

failed to fully investigate the charges and rectify the situation; (2) Lovelace

failed to immediately prepare and submit a report of the Plaintiff’s complaints;

(3) Mauney failed to make a written record of the investigation; (4) Wyant

failed to determine whether the conduct constituted unlawful harassment

within a reasonable time; (5) the County Manager failed to take immediate


                                      24

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 24 of 56
and appropriate disciplinary action; (6) Wyant and Mauney failed to warn

Lockridge not to retaliate against the person making the complaint; (7)

Mauney never informed the Plaintiff of the results of the investigation on a

timely basis; and (8) Wyant allowed Lockridge to retire instead of firing him.

[Doc. 67-1 at 17-18].

      The Plaintiff’s bases much of her retaliation claim on the County’s

investigation of her sexual harassment complaint. Generally, the Plaintiff

asserts that the County failed to take specific actions during the investigation

and ultimately allowed Defendant Lockridge to retire with his benefits intact.

For instance, the Plaintiff complains that the County did not investigate her

claims fully, the County failed to take appropriate action against Defendant

Lockridge, the County failed to instruct Defendant Lockridge not to retaliate

against her, and the County failed to keep her informed about the

investigation. [Id.].7 Such allegations of inaction, however, are generally

insufficient to suggest that a defendant engaged in adverse action against a

plaintiff. See Robinson v. G.E. Aviation, No. 7:10–CV–00240–BR, 2012 WL

607559, at *2 (E.D.N.C. Feb. 24, 2012) (holding that “inaction” does not



7 According to the forecast of evidence, the County took roughly two weeks to investigate
the Plaintiff’s claims (including multiple interviews with witnesses and Defendant
Lockridge) before determining that Defendant Lockridge needed to be terminated. [Doc.
61-19: Wyant Dep. at 267; Doc. 61-13: Mauney Dep. at 267-91; Doc. 61-5: Lockridge
Dep. at 298; Doc. 61-10].
                                           25

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 25 of 56
amount to a Title VII retaliatory act). Even if those claims constitute an

adverse action, there is no forecast of evidence from which a reasonable jury

could determine that a causal connection existed between those alleged acts

and the Plaintiff’s complaints about Defendant Lockridge.           McNairn v.

Sullivan, 929 F.2d 974, 980 (4th Cir. 1991). Finally, it is worth noting that the

Plaintiff chose to resign while the investigation was pending, and her

voluntary resignation does not constitute an adverse employment action by

the County. Cooper v. Smithfield Packing Co., Inc., 724 F. App'x 197, 202

(4th Cir. 2018) (“voluntary resignation is not an adverse employment action.”)

(citing Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 189 (4th Cir.

2004)). As such, the adverse employment actions alleged by the Plaintiff are

simply insufficient to support a retaliation claim under Title VII. Accordingly,

the Plaintiff’s unlawful retaliation claim cannot survive the County’s Motion

for Summary Judgment.

                  c.    Direct Discrimination/Disparate Treatment

      To make out a disparate treatment claim, “a plaintiff must show (1) she

is a member of a protected class; (2) she was qualified for the job and

performed it satisfactorily; (3) she suffered an adverse employment action;

and (4) she was treated differently from similarly situated employees outside

of the protected class.”      Anderson v. Duke Energy Corp., No. CIV.


                                       26

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 26 of 56
3:06CV399, 2008 WL 4596238, at *12 (W.D.N.C. Oct. 14, 2008) (Reidinger,

J.) (citing Sterling v. Tenet, 416 F.3d 338, 345 (4th Cir. 2005)). “An adverse

employment action is a discriminatory act which adversely affects the terms,

conditions, or benefits of the plaintiff’s employment.” James v. Booz-Allen &

Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004) (alteration and internal

quotation marks omitted).       Examples of an adverse action include a

“decrease in compensation, job title, level of responsibility, or opportunity for

promotion.” Id. (internal quotation marks omitted).

      The County argues that the Plaintiff cannot produce evidence to

support a disparate treatment claim because she cannot show that she

suffered an adverse employment action or that she was treated “in a certain

way” because she was a woman. [Doc. 46 at 14]. The County further argues

that the Plaintiff is also barred from bringing a disparate treatment claim

because she filed an EEOC Charge that asserted only “sex-based

harassment by her ‘supervisor,’ not disparate treatment by the County.” [Id.

at 13].

      The Plaintiff has presented a sufficient forecast of evidence from which

a reasonable jury could conclude that she was a member of a protected

class, she was qualified for her job and performed it satisfactorily, she

suffered an adverse employment action when she was not promoted, and


                                       27

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 27 of 56
she was treated differently from other similarly situated employees who were

men. Specifically, the Plaintiff’s forecast of evidence shows that Defendant

Lockridge asked her to apply for a position, promised to give her that position

if she applied, and made sexual advances toward her while she was filling

out the application for that position. [Doc. 61-27: Pl. First Dep. at 124-25,

192-93]. After the Plaintiff rebuffed his advances, she never received the

position that Defendant Lockridge had promised her. [Id.]. Bracken states

that Defendant Lockridge also treated her differently after she rebuffed his

sexual advances.     [Doc. 61-1: Bracken Dep. at ¶ 5].       That forecast of

evidence is sufficient to show that the Plaintiff suffered the loss of an

“opportunity for promotion” and therefore suffered an adverse employment

action. James, 368 F.3d at 375.

      The Plaintiff’s forecast of evidence also establishes that she was

treated differently as a woman from similarly situated employees outside of

the protected class. “An employee is harassed or otherwise discriminated

against ‘because of’ his or her gender if, ‘but for’ the employee's gender, he

or she would not have been the victim of the discrimination.” Smith v. First

Union Nat'l Bank, 202 F.3d 234, 242 (4th Cir. 2000). The Plaintiff’s forecast

of evidence shows that male employees were not subject to the same kind

of mistreatment from Defendant Lockridge. [Doc. 61-25: Affidavit of Rita


                                      28

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 28 of 56
Ross (“Ross Aff.”) at 43].    As such, the Plaintiff’s forecast of evidence

establishes a claim for disparate treatment against the County.

      The County, however, argues that the Plaintiff failed to exhaust her

administrative remedies with regard to her disparate treatment claim. [Doc.

46 at 13]. While the Plaintiff did not specifically state in her EEOC charge

that she was bringing a disparate treatment claim against the County, the

charge states that she was “sexually harassed” on a regular basis by her

supervisor and that “two other female employees of this agency have also

been harassed by the same supervisor.” [Doc. 1-1 at 1]. The charge further

states that the Plaintiff believes that she has “been discriminated against

because of my gender (female) in violation of Title VII of the Civil Rights Act

of 1964.”   [Id].   The Plaintiff alleged disparate treatment; the County

Defendants were on notice that the Plaintiff was alleging disparate treatment;

the EEOC investigated claims related to disparate treatment; and conciliation

would have been pursued only for practices related to disparate treatment.

As such, the Plaintiff’s disparate treatment claim against the County falls

within the ambit of “‘charges that would naturally have arisen from an

investigation’” of the charges included in her EEOC charge, namely that she

was sexually harassed by her supervisor, that other females also were

similarly harassed, and that she had to quit her job to escape the


                                      29

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 29 of 56
harassment. Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 408 (4th

Cir. 2013) (citing Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir.

2005)). Accordingly, the Plaintiff exhausted her administrative remedies with

regard to her Title VII claim of disparate treatment against the County.

      For all these reasons, the County Defendants’ Motion for Summary

Judgment will be granted as to the Title VII claim for unlawful retaliation

against the County. The County Defendants’ Motion for Summary Judgment

will be denied with regard to the claims for hostile work environment and

disparate treatment.

      B.    Equal Pay Act Claims

      The Plaintiff makes claims under the Equal Pay Act of 1963, 29 U.S.C.

§ 206(d) and the Lilly Ledbetter Fair Pay Act of 2009. [Doc. 1 at 33]. In her

response to the County Defendants’ Motion for Summary Judgment,

however, the Plaintiff states that she “does not oppose dismissal of [her]

Second Cause of Action,” referring to these claims. [Doc. 67-1 at 2]. As

such, the Plaintiff’s claims under the Equal Pay Act and the Lilly Ledbetter

Fair Pay Act will be dismissed.

      C.    § 1983 Claims

      The Plaintiff also brings claims under 42 U.S.C. § 1983 against the

County Defendants for “violation of rights protected by federal law, including


                                     30

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 30 of 56
the First, Fourth, Fifth, and Fourteenth Amendments of the United States

Constitution.” [Doc. 1 at ¶¶ 109-23]. The Plaintiff claims that the County is

liable for the following actions taken by Defendants Epley, Lockridge, and

Wyant under the color of state law: (1) allowing the creation of a sexually

hostile work environment; (2) selectively enforcing laws and abusing

authority to appoint animal control officers; (3) failing to provide adequate

hiring, training and/or supervision; (4) failing to provide a safe work

environment free of sexual harassment and sexual hostility; (5) being

recklessly indifferent as to whether such wrongful conduct occurred; (6)

failing to take actions required or available after having actual or constructive

knowledge of unlawful activities and a hostile work environment; (7) failing

to adequately supervise and control an employee who was allegedly a

“known sexual predator”; and (8) failing to adopt and enforce adequate

policies and procedures for policing and monitoring a workplace free of

sexual hostility. [Doc. 1 at ¶ 115]. The Plaintiff further claims that those

actions were “pursuant to a policy, custom, practice and/or procedure of the

Cleveland County Animal Control Department.” [Id. ¶ 120].8


8 The Plaintiff further claims that the County can be held liable under § 1983 for failing to
train its employees. [Id. (citing Spell v. McDaniel, 824 F.2d 1380, 1398 (4th Cir. 1987))].
The Plaintiff’s forecast of evidence, however, does not support the claim that the County
failed to train its employees. See City of Canton v. Harris, 489 U.S. 378, 387 (1989)
(“[T]here are limited circumstances in which an allegation of a ‘failure to train’ can be the
basis for liability under § 1983.”).
                                             31

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 31 of 56
        The County Defendants request judgment on the pleadings under Rule

12(c), arguing that the Plaintiff’s Complaint “fails to allege that any official

policy or custom” violated her constitutional or statutory rights. [Doc. 46 at

16].

              1.    Official Capacity Claims

        To begin, the Court addresses the Plaintiff’s § 1983 claims against

Defendants Epley and Wyant in their official capacities. “[A] suit against a

state official in his or her official capacity is not a suit against the official but

rather is a suit against the official's office.” Will v. Michigan Dep't of State

Police, 491 U.S. 58, 71 (1989) (citing Brandon v. Holt, 469 U.S. 464, 471

(1985); Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690

(1978) (official capacity claims “represent only another way of pleading an

action against an entity of which an officer is an agent”). Accordingly, the

Court will grant the County Defendants’ Motion for Summary Judgment on

the claims against Defendants Epley and Wyant in their official capacities

because the Plaintiff’s § 1983 claim against the County makes those claims

redundant. Ramsey v. Schauble, 141 F. Supp.2d 584, 591 (W.D.N.C. 2001).

As such, the sole remaining § 1983 claims for the purposes of the County

Defendants’ Motion for Summary Judgment are the claims against the

County and Wyant in her individual capacity.


                                         32

       Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 32 of 56
             2.     Monell Claim Against the County

      The Court turns next to the Plaintiff’s § 1983 claim against the County.9

“Under Monell, municipalities are not liable pursuant to respondeat superior

principles for all constitutional violations of their employees simply because

of the employment relationship.” Edwards v. City of Goldsboro, 178 F.3d

231, 244 (4th Cir. 1999) (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658,

690-92 (1978)). “Instead, municipal liability results only ‘when execution of

a government's policy or custom, whether made by its law makers or by

those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury.’” Id. A local government manifests a “policy or custom” in

four ways: (1) through an express policy, such as a written ordinance or

regulation; (2) through the decisions of a person with final policymaking

authority; (3) through an omission, such as a failure to properly train officers,

that “manifest[s] deliberate indifference to the rights of citizens”; or (4)

through a practice that is so “persistent and widespread” as to constitute a


9 The “elements of prima facie case are the same under Title VII and § 1983.” Church v.
Maryland, 53 F. App'x 673, 675 (4th Cir. 2002) (citing Gairola v. Virginia Dep't of Gen.
Servs., 753 F.2d 1281, 1285 (4th Cir. 1985). There are, however, key differences
between Title VII and § 1983 claims. For instance, Title VII has a damages cap and §
1983 does not. Compare 42 U.S.C. § 1981a, with 42 U.S.C. § 1983; see also Kleppinger
v. Tex. Dep't of Transportation, No. CV L-10-124, 2012 WL 12893653, at *7 (S.D. Tex.
Aug. 10, 2012) (“Courts have concluded that Congress has not seen fit to impose any
recovery caps in cases under § 1983.”) (citation omitted). As such, while Title VII and §
1983 claims have the same liability standard, they are not duplicative claims. Dwyer v.
Smith, 867 F.2d 184 (4th Cir. 1989).
                                           33

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 33 of 56
“custom or usage with the force of law.” Lytle v. Doyle, 326 F.3d 463, 471

(4th Cir. 2003) (quoting Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)).

      If a plaintiff claims that a practice is so persistent and widespread that

it constitutes a custom or usage, then that plaintiff must show that “its

continued existence can be laid to the fault of municipal policymakers, and a

sufficient causal connection between the ‘municipal custom and usage’ and

the specific violation can then be established.” Spell, 824 F.2d at 1390.

“Municipal fault for allowing such a developed ‘custom or usage’ to continue

requires (1) actual or constructive knowledge of its existence by responsible

policymakers, and (2) their failure, as a matter of specific intent or deliberate

indifference, thereafter to correct or stop the practices.” Id. at 1391. “Actual

knowledge may be evidenced by recorded reports to or discussions by a

municipal governing body.” Id. at 1387 “Constructive knowledge may be

evidenced by the fact that the practices have been so widespread or flagrant

that in the proper exercise of its official responsibilities the governing body

should have known of them.” Id.

      There is nothing in the Plaintiff’s forecast of evidence to show that

Defendant Wyant or Defendant Epley10 had actual knowledge of Defendant


10The Plaintiff identifies Defendants Wyant and Epley as the County policymakers who
had actual or constructive knowledge of Defendant Lockridge’s harassment. [Doc. 1 at
¶¶ 120-21].
                                        34

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 34 of 56
Lockridge’s inappropriate behaviors. There is no evidence that Defendant

Wyant, Defendant Epley, or any other policymaker received a report of

Defendant Lockridge’s behavior, and nothing indicates that they ever

discussed Defendant Lockridge’s behavior. Id. As such, there is no forecast

of evidence from which a reasonable jury could conclude that policymakers

had actual knowledge of Defendant Lockridge’s behavior. Accordingly, the

Plaintiff’s theory of liability under Monell relies on Defendant Wyant or

Defendant Epley having had constructive knowledge of Defendant

Lockridge’s behavior.

     The Plaintiff’s forecast of evidence, however, falls short of establishing

that Defendant Wyant or Defendant Epley had constructive knowledge of

Defendant Lockridge’s harassment.         The County had a policy that

encouraged employees to report sexual harassment, [Doc. 61-19: Wyant

Dep. at 183-86, 253], and it is undisputed that no employee complained

about Defendant Lockridge’s conduct between when he was disciplined in

1994 and when the Plaintiff complained in 2017. [Id. at 190; Doc. 61-4:

Lovelace Aff. at ¶¶ 15-17; Doc. 61-28: Pl. Second Dep. at 428-29]. While

parts of the Plaintiff’s forecast of evidence suggest that Defendant Wyant

witnessed some of Defendant Lockridge’s behavior, the behavior that

Defendant Wyant purportedly witnessed would not have given her


                                     35

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 35 of 56
constructive knowledge that Defendant Lockridge was harassing his

subordinates. For instance, while Defendant Wyant admits that she saw

Defendant Lockridge hug four employees, she states that those employees

did not appear offended by Defendant Lockridge’s hugs. [Doc. 61-19: Wyant

Dep. at 249-250]. Indeed, no employee ever complained about Defendant

Lockridge’s hugs, and at least one of Defendant Lockridge’s subordinates

did not believe that his hugs were improper. [Id. at 190; Doc. 61-24: Ross

Aff. at 25-28]. Moreover, while Defendant Lockridge hugged Defendant

Wyant at work, she also did not believe that his hugs were improper and was

not offended by his hugs. [Doc. 61-19: Wyant Dep. at 233]. The Plaintiff

presents no evidence from which a reasonable jury could conclude that

Defendant Wyant witnessed Defendant Lockridge’s              more extreme

behaviors, like making inappropriate sexual comments, inappropriately

touching employees, or asking employees to kiss him.

     The Plaintiff places significance on the fact that Defendant Lockridge

was previously disciplined for inappropriate behavior with a female

subordinate. According to the Plaintiff, that prior discipline gave Defendants

Epley and Wyant reason to know about Defendant Lockridge’s behavior

despite the lack of complaints against him. The discipline against Defendant

Lockridge, however, occurred in 1994, sixteen years before Defendant


                                     36

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 36 of 56
Wyant began supervising Defendant Lockridge and twenty-three years

before the actions at issue in this case. [Doc. 61-19: Wyant Dep. at 279].

Moreover, a § 1983 claim cannot be shown solely by an employer’s decision

to retain an employee who was previously disciplined for similar conduct.

Jones v. Wellham, 104 F.3d 620, 626 (4th Cir. 1997).

        Much of the Plaintiff’s remaining forecast of evidence relates to the

“close personal ties” between Defendant Wyant and Defendant Lockridge.

[Doc. 67-1 at 4]. According to the Plaintiff’s apparent theory, Defendant

Wyant was so close to Defendant Lockridge that she must have known about

his harassment.      The Plaintiff’s theory would impose strict liability for

municipalities under § 1983 whenever a supervisor has a close personal

relationship with an employee who harasses a subordinate. Neither § 1983

nor the cases following Monell impose such a standard. Moreover, while the

Plaintiff’s forecast of evidence shows that Defendant Lockridge was close to

Defendant Wyant outside of work, the Plaintiff’s forecast fails to show that

Defendant Wyant worked in close proximity to Defendant Lockridge, where

she would have had an opportunity to observe his behavior. The undisputed

evidence is that while Defendant Wyant and Defendant Lockridge met

regularly, they worked in different buildings. [Doc. 61-19: Wyant Dep. at 123-

24].


                                      37

       Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 37 of 56
      Finally, the practices here were not so widespread or flagrant that

Defendant Wyant and Defendant Epley should have known about them as

policymakers. Spell, 824 F.2d at 1387. “‘The word ‘widespread’ must be

taken seriously. It is not enough to demonstrate that policymakers could, or

even should, have been aware of the unlawful activity because it occurred

more than once.’” Gaddy v. Yelton, No. 1:10-cv-00214, 2011 WL 3608023,

at *5 (W.D.N.C. Aug. 16, 2011) (Reidinger, J.) (quoting Phelan v. Cook Cty.,

463 F.3d 773, 790 (7th Cir. 2006), overruled on other grounds by Ortiz v.

Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016)). It is not reasonable

to infer that any practice is so “widespread” as to give notice to policymakers

where that practice is limited to one employee at a location away from those

policymakers. Instead, the Plaintiff must show that “the unlawful practice

was so pervasive that acquiescence on the part of policymakers was

apparent and amounted to a policy decision.” Id.

      While the Plaintiff’s forecast of evidence shows that Lockridge regularly

harassed the Plaintiff until she complained, such behavior was not reported

and was not so pervasive that Defendants Wyant and Epley should have

been aware of it. Indeed, once the harassment was reported, the forecast

of evidence shows that Defendant Wyant immediately started an

investigation, quickly determined that Defendant Lockridge needed to be


                                      38

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 38 of 56
terminated, and took steps to effectuate that termination. Based on that

forecast of evidence, no reasonable jury could find that Defendant Wyant

had actual or constructive knowledge of Defendant Lockridge’s harassment

such that municipal liability could be imposed under § 1983. Spell, 824 F.2d

at 1390.    Accordingly, the County Defendant’s Motion for Summary

Judgment will be granted as to the § 1983 claims against the County.

            3.    Individual Claim Against Defendant Wyant

      The Court next addresses the Plaintiff’s § 1983 claim against

Defendant Wyant in her individual capacity.         “It is well settled that

‘supervisory officials may be held liable in certain circumstances for the

constitutional injuries inflicted by their subordinates.’” Baynard v. Malone,

268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v. Stroud, 13 F.3d 791, 798

(4th Cir. 1994)). To state a claim for supervisory liability under § 1983, a

plaintiff must demonstrate that: (1) the supervisor had actual or constructive

knowledge that his subordinate was engaged in conduct that posed “a

pervasive and unreasonable risk” of constitutional injury to citizens like the

plaintiff; (2) the supervisor's response to that knowledge was so inadequate

as to show “deliberate indifference to or tacit authorization of the alleged

offensive practices;” (3) there was an “affirmative causal link” between the




                                     39

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 39 of 56
supervisor's inaction and the constitutional injury the plaintiff suffered. Shaw,

13 F.3d at 799.

      As discussed above, the Plaintiff’s forecast of evidence is insufficient

for a reasonable jury to find that Defendant Wyant had actual or constructive

knowledge of Defendant Lockridge’s behavior and failed to stop or correct

the practice. As such, Defendant Wyant cannot be held liable for Defendant

Lockridge’s conduct as his supervisor. Shaw, 13 F.3d at 799; Spell, 824

F.2d at 1390. Accordingly, the County Defendant’s Motion for Summary

Judgment will be granted as to the § 1983 claims against Defendant Wyant

in her individual capacity.

      D.    § 1985 Claims

      The Plaintiff brings claims against the County Defendants for violations

of § 1985. [Doc. 1 at ¶¶ 124-30]. The County Defendants move for summary

judgment on the Plaintiff’s § 1985 claims. [Doc. 45 at 4].

      The law is well-settled that to establish a sufficient cause of action for

“conspiracy to deny equal protection of the laws” under section 1985(3), a

plaintiff must prove: (1) a conspiracy of two or more persons, (2) who are

motivated by a specific class-based, invidiously discriminatory animus to (3)

deprive the plaintiff of the equal enjoyment of rights secured by the law to all,

(4) and which results in injury to the plaintiff as (5) a consequence of an overt


                                       40

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 40 of 56
act committed by the defendants in connection with the conspiracy.

Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995) (citing Buschi v. Kirven,

775 F.2d 1240, 1257 (4th Cir. 1985)). The Fourth Circuit, “has rarely, if ever,

found that a plaintiff has set forth sufficient facts to establish a section 1985

conspiracy, such that the claim can withstand a summary judgment motion.”

Id. Specifically, the Fourth Circuit has “specifically rejected section 1985

claims whenever the purported conspiracy is alleged in a merely conclusory

manner, in the absence of concrete supporting facts.” Id.

      Here, the Plaintiff claims that Defendant Lockridge and Defendant

Wyant “agreed . . . to violate the law” and did so “presumably with the consent

of and/or in collaboration with Defendants Greer and Eppley [sic].” [Doc. 1

at ¶ 128].11 While the Plaintiff argues that “[t]he evidence discloses an

unlawful agreement between the individual Defendants[,]” she does not cite

to any particular pieces of evidence to support that claim. [Doc. 67-1 at 22].

The Plaintiff’s conclusory allegations regarding a conspiracy are plainly

insufficient to show the concrete supporting facts necessary to establish a

conspiracy under § 1985. See Simmons, 47 F.3d at 1376. As such, the




11While the Plaintiff mentions an individual by the name of “Greer” two other times in her
Complaint, she did not bring any claims against “Greer.” [Doc. 1 at ¶¶ 125, 141].
                                           41

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 41 of 56
County Defendants’ Motion for Summary Judgment on the Plaintiff’s § 1985

claim will be granted.

      E.      NCWHA Claims

      The Plaintiff brings claims for violations of the NCWHA. [Doc. 1 at ¶¶

131-138]. The County Defendants respond that they cannot be held liable

for the Plaintiff’s NCWHA claims because the County is statutorily exempt

from the NCWHA and Defendants Wyant and Epley do not qualify as

employers. [Doc. 46 at 20].

      The Plaintiff cannot bring her NCWHA claim against the County

because the NCWHA expressly exempts the County from its coverage

except in narrow exceptions that do not apply here. N.C. Gen. Stat § 95-

25.14(d). The Plaintiff argues that the County can be held liable under the

NCWHA because it breached an employment contract with the Plaintiff.

[Doc. 67-1 at 23]. The Plaintiff cites no authority for this novel proposition.

The County is statutorily exempt from the Plaintiff’s NCWHA claim regardless

of whether it committed a breach of contract. A county’s ability to be held

liable for a common-law breach of contract claim is completely irrelevant to

the Plaintiff’s statutory action under the NCWHA. Accordingly, the County’s

Motion for Summary Judgment on the Plaintiff’s NCWHA claim against it will

be granted.


                                      42

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 42 of 56
     With regard to the Plaintiff’s NCWHA claims against Defendants Wyant

and Epley in their official capacities and Defendant Wyant in her individual

capacity, the NCWHA only applies to “employers.” N.C. Gen. Stat. § 95-

25.6; Kinsinger v. Good, No. 317CV00643FDWDCK, 2019 WL 1028017, at

*2 (W.D.N.C. Mar. 4, 2019). North Carolina law defines “employer” for

purposes of the NCWHA as: “any person acting directly or indirectly in the

interest of an employer in relation to any employee.” N.C. Gen. Stat. § 95-

25.2. “[W]hile employees or managers can be individually liable under the

[NCWHA] for a failure to pay wages, their individual liability is contingent

upon them acting as an ‘employer.’” Kinsinger, 2019 WL 1028017, at *2

(citing Powell v. P2Enterprises, LLC, 786 S.E.2d 798, 801 (N.C. Ct. App.

2016). The question of whether an individual is an “employer” turns on “the

totality of the circumstances to determine whether the individual has

sufficient operational control over the workers in question and the allegedly

violative actions to be held liable for unpaid wages or other damages.”

Powell, 786 S.E.2d at 801.

     The Plaintiff’s employer was the County. The Plaintiff presents no

forecast of evidence from which either Defendant Epley or Defendant Wyant

could be considered her employer. As such, the County Defendants’ Motion

for Summary Judgment on the Plaintiff’s NCWHA claims against Defendants


                                     43

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 43 of 56
Wyant and Epley in their official capacities and Defendant Wyant in her

individual capacity will be granted.

      F.    Negligent Hiring, Training, Supervision, and Retention and
            Negligent Infliction of Emotional Distress Claims

      The Plaintiff brings state-law claims against the County Defendants for

negligent hiring, training, supervision, and retention and negligent infliction

of emotional distress. [Doc. 1 at ¶¶ 139-44, 146-49]. The County claims that

it is entitled to governmental immunity and Defendants Epley and Wyant

claim that they are entitled to public official immunity on those claims. [Doc.

46 at 21-22].

      First, with regard to the claims against the County, “[u]nder the doctrine

of governmental immunity, a county is immune from suit for the negligence

of its employees in the exercise of governmental functions absent waiver of

immunity.” Meyer v. Walls, 347 N.C. 97, 104, 489 S.E.2d 880, 884 (1997)

(citing State ex rel. Hayes v. Billings, 240 N.C. 78, 80, 81 S.E.2d 150, 152

(1954)). “A county may waive its immunity by purchasing liability insurance

covering a particular risk.” Ballard v. Shelley, 257 N.C. App. 561, 565, 811

S.E.2d 603, 606 (2018) (citing N.C. Gen. Stat. § 153A-435(a)). If the liability

policy, by its plain terms, does not provide coverage for the alleged acts, then

the policy does not waive governmental immunity.          Id.   As such, while

governmental immunity for particular claims may be waived by the purchase
                                       44

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 44 of 56
of liability insurance, but the purchase of general excess liability insurance

does not waive governmental immunity. Id.; see also Hinson v. City of

Greensboro, 232 N.C. App. 204, 210, 753 S.E.2d 822, 827 (2014) (“if a

County is immune from [certain] claims . . . it will never have a legal obligation

to pay [on those claims] and, thus, has not waived its immunity through the

purchase of [an] excess liability insurance policy.”).

      According to an affidavit submitted by the Deputy County Attorney for

Cleveland County, the only insurance held by the County that would be

applicable to the Plaintiff’s state-law claims is its excess liability insurance.

[Doc. 46-3]. Cleveland County does not have any other insurance that

covers the Plaintiff’s claims. [Id.]. As such, the County has not waived its

governmental immunity from suit for those claims. Accordingly, the County

Defendants’ Motion for Summary Judgment on the Plaintiff’s claims for

negligent hiring, training, supervision, and retention and negligent infliction

of emotional distress against the County will be granted.

      The Court turns next to the Plaintiff’s negligent hiring, training,

supervision, and retention and negligent infliction of emotional distress

claims against Defendant Wyant and Defendant Epley in their official

capacities. Lawsuits against a government employee in his or her official

capacity “generally represent only another way of pleading an action against


                                       45

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 45 of 56
an entity of which the officer is an agent.” Kentucky v. Graham, 473 U.S.

159, 165–66 (1985) (quotation omitted). “Thus, a suit against an official in

his or her official capacity should be treated as a suit against the entity.”

Bryant v. Locklear, 947 F. Supp. 915, 916 (E.D.N.C. 1996) (citing Graham,

473 U.S. at 166). Because the Plaintiff cannot bring her negligence claims

against the County due to governmental immunity, the Plaintiff also cannot

bring her claims against Defendants Wyant or Epley in their official

capacities. As such, the County Defendants’ Motion for Summary Judgment

on the Plaintiff’s negligent hiring, training, supervision, and retention and

negligent infliction of emotional distress claims against Defendants Epley

and Wyant in their official capacities will be granted.

      Finally, the Court turns to the Plaintiff’s negligent hiring, training,

supervision, and retention and negligent infliction of emotional distress

claims against Defendant Wyant in her individual capacity.            The North

Carolina Supreme Court has said that

            [i]t is settled law in this jurisdiction that a public
            official, engaged in the performance of governmental
            duties involving the exercise of judgment and
            discretion, may not be held personally liable for mere
            negligence in respect thereto. The rule in such cases
            is that an official may not be held liable unless it be
            alleged and proved that his act, or failure to act, was
            corrupt or malicious . . . or that he acted outside of
            and beyond the scope of his duties.


                                       46

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 46 of 56
Smith v. Hefner, 235 N.C. 1, 7, 68 S.E.2d 783, 787 (1952). The North

Carolina Court of Appeals has held that a “County Health Director is a ‘public

official’ created by statute.” Satorre v. New Hanover Cty. Bd. of Comm'rs,

165 N.C. App. 173, 179, 598 S.E.2d 142, 146 (2004).

     Defendant Wyant served as the Health Director of the Cleveland

County Health Department. [Doc. 61-19: Wyant Dep. at 55]. As such,

Defendant Wyant was a public official who cannot be held individually liable

for negligence unless her actions were “corrupt, malicious or perpetrated

outside and beyond the scope of official duties.” Trantham v. Lane, 127 N.C.

App. 304, 306–07, 488 S.E.2d 625, 627 (1997) (citing Locus v. Fayetteville

State University, 102 N.C. App. 522, 526, 402 S.E.2d 862, 865 (1991)). The

Plaintiff presents no forecast of evidence from which a reasonable jury could

conclude that Defendant Wyant acted corruptly, maliciously, or outside of the

scope of her duties.     Accordingly, the County Defendants’ Motion for

Summary Judgment on the Plaintiff’s claims for negligent hiring, training,

supervision, and retention and negligent infliction of emotional distress

against Defendant Wyant in her individual capacity will be granted.

     G.     Intentional Infliction of Emotional Distress Claims

     The Plaintiff also brings claims for intentional infliction of emotional

distress against the County Defendants. [Doc. 1 at ¶¶ 145-54]. The County


                                     47

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 47 of 56
again claims that it is entitled to governmental immunity and Defendants

Epley and Wyant again claim that they are entitled to public official immunity

on the Plaintiff’s claim. [Doc. 46 at 22].

      As discussed above, the County retains its governmental immunity

against the Plaintiff’s claim for intentional infliction of emotional distress

because it has only purchased excess liability insurance, which does not

waive governmental immunity. Ballard v. Shelley, 257 N.C. App. 561, 565,

811 S.E.2d 603, 606 (2018). Accordingly, the County Defendants’ Motion

for Summary Judgment on the Plaintiff’s intentional infliction of emotional

distress claim against the County will be granted.

      With regard to the intentional infliction of emotional distress claims

against Defendants Epley and Wyant in their official capacities and

Defendant Wyant in her individual capacity, “[p]ublic official immunity is not

a defense to intentional torts.” Mandsager v. Univ. of N.C. at Greensboro,

269 F.Supp.2d 662, 681 (M.D.N.C. 2003); Beck, 154 N.C. App. at 230, 573

S.E.2d at 190. Nevertheless, “[i]t is well settled that absent evidence to the

contrary, it will always be presumed ‘that public officials will discharge their

duties in good faith and exercise their powers in accord with the spirit and

purpose of the law.’” Leete v. Cty. of Warren, 341 N.C. 116, 119, 462 S.E.2d

476, 478 (1995) (quoting Huntley v. Potter, 255 N.C. 619, 628, 122 S.E.2d


                                       48

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 48 of 56
681, 686–87 (1961)). “This presumption places a heavy burden on the party

challenging the validity of public officials' actions to overcome this

presumption by competent and substantial evidence.” Id. “Evidence offered

to meet or rebut the presumption of good faith must be sufficient by virtue of

its reasonableness, not by mere supposition.” Dobson v. Harris, 352 N.C.

77, 85, 530 S.E.2d 829, 836 (2000). “If plaintiff's forecast of evidence of

malice is not sufficient to permit reasonable minds to conclude that the . . .

presumed good faith was nonexistent, then summary judgment for defendant

is proper.” Id. (internal quotations omitted).

      The Plaintiff has not presented a forecast of evidence from which a

reasonable jury could find that Defendant Epley or Defendant Wyant failed

to act in good faith. As discussed, the Plaintiff’s evidence is insufficient to

show that Defendant Epley or Wyant had actual or constructive knowledge

of Defendant Lockridge’s harassment. When Defendant Wyant became

aware of the harassment, she acted to stop it. The Plaintiff's forecast of

evidence is simply insufficient to permit reasonable minds to overcome the

presumption of good faith. Id. Accordingly, the County Defendants’ Motion

for Summary Judgment on the Plaintiff’s intentional infliction of emotional

distress claim against Defendants Epley and Wyant in their official capacities

and against Defendant Wyant in her individual capacity will be granted.


                                       49

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 49 of 56
      H.    Wrongful Discharge Claims

      The Plaintiff brings claims against the County Defendants for wrongful

discharge. [Doc. 1 at ¶ 155-63]. The County Defendants respond that they

are entitled to summary judgment because the Plaintiff resigned. [Doc. 46

at 23]. The County Defendants further claim that they are immune from the

Plaintiff’s wrongful discharge claims under governmental and public official

immunity. [Id.].

      The Plaintiff resigned from her employment with the County. [Doc. 1

at ¶ 39; Doc. 61-27: Pl. First Dep. at 31]. North Carolina law does not allow

a plaintiff to bring a tort claim for wrongful discharge if the plaintiff resigned

or claims to have been constructively discharged. Creech v. City of Wilson,

No. 5:19-CV-70-FL, 2019 WL 3720744, at *3 (E.D.N.C. Aug. 7, 2019);

Gravitte v. Mitsubishi Semiconductor Am., Inc., 109 N.C. App. 466, 472, 428

S.E.2d 254, 258 (1993). Because the Plaintiff resigned, she cannot bring a

claim for wrongful discharge under North Carolina law. Accordingly, the

County Defendants’ Motion for Summary Judgment on the Plaintiff’s claim

for wrongful discharge will be granted.

      I.    Loss of Consortium Claims

      The Plaintiff brings claims for loss of consortium against the County

Defendants. [Doc. 1 at ¶¶ 164-67]. The County Defendants respond that


                                       50

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 50 of 56
they are entitled to summary judgment because the Plaintiff’s husband has

dismissed his claims against them.        [Doc. 46 at 23-24].   The County

Defendants further claim that they are immune from the Plaintiff’s loss of

consortium claims under governmental and public official immunity. [Id.].

     This action was originally filed by the Plaintiff and her husband, Brian

Willis. [Doc. 1]. On August 15, 2019, however, a stipulation of dismissal

without prejudice was entered on behalf of Brian Willis. [Doc. 26]. As such,

Brian Willis is no longer a party to this case and no longer has any claims

against the County Defendants. The North Carolina Supreme Court has held

that “[a] spouse may maintain a cause of action for loss of consortium due to

the negligent actions of third parties so long as that action for loss of

consortium is joined with any suit the other spouse may have instituted to

recover for his or her personal injuries.” Nicholson v. Hugh Chatham Mem'l

Hosp., Inc., 300 N.C. 295, 304, 266 S.E.2d 818, 823 (1980).          A wife,

however, cannot maintain a loss of consortium claim if her husband has been

dismissed from the suit. Snoznik v. Jeld-Wen, Inc., No. CIV.1:09CV42, 2010

WL 1924483, at *27 (W.D.N.C. May 12, 2010) (Reidinger, J.) (“Because Mrs.

Snoznik's claim for loss of consortium is dependent upon the survival of the

underlying claims asserted by Mr. Snoznik against the Defendant, the

dismissal of Mr. Snoznik's . . . claims necessitates the dismissal of Mrs.


                                     51

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 51 of 56
Snoznik's loss of consortium claim as well.”) (citations omitted). Because

the Plaintiff’s husband has voluntarily dismissed his claims against the

County Defendants, the Plaintiff cannot maintain a loss of consortium claim

against them. Accordingly, the County Defendants’ Motion for Summary

Judgment on the Plaintiff’s loss of consortium claims will be granted.

     J.    Punitive Damages Claims

     The Plaintiff brings punitive damages claims against the County

Defendants. [Doc. 1 at ¶¶ 168-73]. The County responds that it is entitled

to summary judgment because punitive damages are not enforceable

against the County. [Doc. 46 at 24].

     With regard to the punitive damages claim against the County, the

North Carolina Supreme Court has held that “in the absence of statutory

provisions to the contrary, municipal corporations are immune from punitive

damages.” Long v. City of Charlotte, 306 N.C. 187, 208 (1982). As such,

“[m]unicipalities may not be held liable for punitive damages, whether under

42 U.S.C. § 1983 or North Carolina law.” Iglesias v. Wolford, 539 F. Supp.

2d 831, 841 (E.D.N.C. 2008); see also Hogan v. Cherokee Cty., No. 1:18 CV

96, 2019 WL 2591089, at *12 (W.D.N.C. Feb. 28, 2019), report and

recommendation adopted, No. 1:18-CV-00096-MR-WCM, 2019 WL

1376074 (W.D.N.C. Mar. 27, 2019). Likewise, “a plaintiff is not entitled to


                                       52

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 52 of 56
recover punitive damages against a government, government agency, or

political subdivision in an action brought under Title VII.” Efird v. Riley, 342

F.Supp.2d 413, 430 (M.D.N.C. 2004). Accordingly, the County Defendants’

Motion for Summary Judgment as to the Plaintiff’s punitive damages claim

against the County will be granted.

      With regard to the punitive damages claims against Defendant Epley

in his official capacity and Defendant Wyant in her official and individual

capacities, public officers can be held liable for punitive damages under state

law only “if the claimant proves that the defendant is liable for compensatory

damages” and also proves fraud, malice, or willful or wanton conduct by clear

and convincing evidence. N.C. Gen. Stat. § 1D–15. Because the Plaintiff’s

claims against Defendants Epley and Wyant will be dismissed, there is no

basis for holding Defendants Epley and Wyant liable for punitive damages.

Accordingly, the County Defendants’ Motion for Summary Judgment as to

the Plaintiff’s punitive damages claim against Defendant Epley in his official

capacity and Defendant Wyant in her official and individual capacities will be

granted.

      K.    Declaratory Relief

      The Plaintiff also requests declaratory relief in the form of “a

declaration of rights, status, or other legal relations with respect to their


                                      53

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 53 of 56
liberty, property, statutory and constitutional rights, privileges, immunities,

and authorities, as to each party hereto[.]” [Doc. 1 at ¶ 177]. A district court,

in its discretion, may decline to entertain a declaratory judgment claim for

“good reason.” Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co., Inc., 386

F.3d 581, 594 (4th Cir.2004). Courts have used that discretion to decline to

adjudicate declaratory judgment actions that are duplicative of other claims

in the same case. See e.g., Laera v. Rosenbaum, No. 3:15-CV-371-RJC-

DCK, 2016 WL 6775638, at *5 (W.D.N.C. Nov. 15, 2016); Federal Nat'l

Mortg. Ass'n v. K.O. Realty, Inc., No. 3:13-CV-2781-L, 2014 WL 3900619, at

*8 (N.D. Tex. 2014); Takeda Pharm. Co. v. Mylan Inc., 62 F. Supp. 3d 1115,

1122 (N.D. Cal. 2014).

      The Plaintiff's request for a declaratory judgment appears to be based

on the same allegations as the other claims in the Complaint. In that regard,

the Plaintiff’s request for a declaratory judgment is duplicative of the

Plaintiff’s other claims. Diamond Falls Estates, LLC v. Nantahala Bank & Tr.

Co., No. 2:14-CV-00007-MR-DLH, 2015 WL 5233010, at *17 (W.D.N.C.

Sept. 8, 2015) (Reidinger, J.) (“a declaratory judgment claim . . . based on

the same allegations . . . is simply duplicative of the Plaintiffs’ other causes

of action.”). As such, the Court will utilize its discretion to decline to consider

the Plaintiff’s duplicative request for declaratory judgment. Accordingly, the


                                        54

    Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 54 of 56
County Defendants’ Motion for Summary Judgment will be granted with

regard to the Plaintiff’s request for declaratory relief.

V.    CONCLUSION

      For all these reasons, the County Defendants’ Motion for Summary

Judgment will be granted in part and denied in part as follows. The County

Defendants’ Motion will be granted on the Plaintiff’s (1) Title VII claims for

unlawful retaliation against Defendant Epley in his official capacity,

Defendant Wyant in her official and individual capacities, and the County; (2)

Equal Pay Act and Lilly Ledbetter Fair Pay Act claims against all of the

County Defendants; (3) Section 1983 claims against all of the County

Defendants; (5) NCWHA claims against all of the County Defendants; (6)

negligent hiring, training, supervision, and retention and negligent infliction

of emotional distress claims against all of the County Defendants; (7)

intentional infliction of emotional distress claims against all of the County

Defendants; (8) wrongful discharge claims against all of the County

Defendants; (9) loss of consortium claims against all of the County

Defendants; (10) punitive damages claims against all of the County

Defendants; and (11) request for declaratory relief. The Motion for Summary

Judgment will be denied with respect to the Plaintiff’s Title VII claims for

hostile work environment and disparate treatment against the County.


                                        55

     Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 55 of 56
                                 ORDER

     IT IS, THEREFORE, ORDERED that the County Defendants’ Motion

for Summary Judgment [Doc. 45] is hereby GRANTED IN PART and

DENIED IN PART as follows:

     (1)   The Motion is DENIED with respect to the Plaintiff’s Title VII

           claims for hostile work environment and disparate treatment

           against the County;

     (2)   The Motion is GRANTED with respect to all of the Plaintiff’s other

           claims against the County, Defendant Epley in his official

           capacity, and Defendant Wyant in her official and individual

           capacities. Those claims are DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

                                 Signed: July 1, 2020




                                       56

   Case 1:18-cv-00292-MR-WCM Document 71 Filed 07/01/20 Page 56 of 56
